                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK
                             Case No.: 1:18-CR-00134-KAM-1


UNITED STATES OF AMERICA,

       Plaintiff,

vs.

DONVILLE INNISS,

      Defendant.
__________________________________/

                           DEFENDANT’S NOTICE OF APPEAL

       COMES NOW Defendant, DONVILLE INNISS, pursuant to Fed. R. App. P. 4(b), and

hereby files his Notice of Appeal, appealing to the United States Court of Appeals for the Second

Circuit the Judgment (conviction and sentence) entered by the Honorable Kiyo Matsumoto, United

States District Judge for the Eastern District of New York on April 27, 2021.

                                                    Respectfully submitted,

                                                    GRAYROBINSON, P.A.
                                                    Attorneys for Defendant
                                                    333 S.E. 2nd Avenue, Suite 3200
                                                    Miami, Florida 33131
                                                    Telephone: (305) 416-6880
                                                    Facsimile: (305) 416-6887
                                                    joel.hirschhorn@gray-robinson.com

                                                    By:     s/Joel Hirschhorn
                                                            JOEL HIRSCHHORN
                                                            Admitted Pro Hac Vice
                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on May 6, 2021 I electronically filed the foregoing with the

Clerk of the Court by using the CM/ECF system which will send a notice of electronic filing to

all counsel of record.

                                                   s/Joel Hirschhorn
                                                   JOEL HIRSCHHORN




                                               2
